DETAILED ACTION
This communication is in response to applicant’s response filed under 37 C.F.R. §1.111, dated January 6. 2021 in response to a non-final office action. Claims 31, 41, 53-54, and 57 have been amended, claims 32-36, 51, 55-56, and 60 have been cancelled, and no new claims are added.  Claims 31, 37-50, 52-54, and 57-59 are subject to examination and have been examined.

Response to Arguments
Applicant’s arguments with respect to the claims 31 and 54 in regards to previously presented claim 34 have been considered but are moot in view of the new grounds of rejection.		

Applicant's arguments filed January 6, 2021 have been fully considered but they are not persuasive for the following reasons:

Applicant’s Argument:
Regarding Claim 57 (35 USC § 103): The Applicant argues in substance “Muruganathan does not disclose the mapping process as claimed. Thus, Muruganathan fails to anticipate claim 57”.

Examiner’s Response:
The Examiner respectively disagrees.  The claim limitation states and map the reduced density CSI-RS for one CSI-RS AP to a first RE of an associated RE pair of an associated CDM (Code Division Multiplexinq) group and map, to a second RE of the associated RE pair of the associated CDM group, the reduced density CSI-RS for an additional CSI-RS AP, wherein that CSI-RS AP and the additional CSI-RS AP are associated with a common beam, wherein that CSI-RS AP is associated with a first polarization of the common beam and the additional CSI-RS AP is associated with a distinct second polarization of the common beam.
Muruganathan: [0046 and 0059] teaches mapping first and second REs (resource element pair 0 and 1) of a pair in reduced density as shown in Table 1, using OCC which may be interchangeably referred to as code division multiplexing (CDM).
. Muruganathan: [0036] teaches "the eNB may form up to 4 (2D) beams on each polarization and beamformed CSI-RS is transmitted along each beam" to reject limitation wherein that CSI-RS AP and the additional CSI-RS AP are associated with a common beam, wherein that CSI-RS AP is associated with a first polarization of the common beam and the additional CSI-RS AP is associated with a distinct second polarization of the common beam.  Therefore, the rejection remains with the explanation within.  

Applicant’s Argument:
Regarding Claim 41 (35 USC § 103): The Applicant argues in substance “Muruganathan does not suggest to map PDSCH around the reduced density CSI-RS based on an assumption of a non-reduced density CSI-RS corresponding to the reduced density CSI-RS. Thus, Muruganathan and Frenne fail to teach claim 41”.

Examiner’s Response:
The Examiner respectively disagrees.  The claim limitation states and map the reduced density CSI-RS for the one or more CSI-RS APs to the determined set of REs; wherein the processing circuitry is further configured to map PDSCH (Physical Downlink Shared Channel) around the reduced density CSI-RS based on an assumption of a non-reduced density CSI-RS corresponding to the reduced density CSI-RS.
Muruganathan: [0046] teaches mapping "For 8 CSI-RS antenna ports, the corresponding number of patterns is 5 (i.e., the 5 groups of resource elements labelled 0-7, where resource element pair 0 and 1 and resource element pair 2 and 3 within the same group are separated by 6 resource elements in the frequency domain and resource element pair 4 and 5 and resource element pair 6 and 7 within the same group are separated by 6 resource elements in the frequency domain", and [0059, Fig. 8] "In Equations 3 and 4, N.sub.RB.sup.DL represents the downlink transmission bandwidth; the indices k' and I' indicate the subcarrier index (starting from the bottom of each PRB) and the OFDM symbol index (starting from the right of each slot). The mapping of different (k', l') pairs to different CSI-RS resource configurations is given in Table 1. The quantity p' for the case of OCC length 2 is related to the antenna port number p as follows: p=p' for CSI-RS using up to 8 antenna ports" which is renumbering of the antenna ports for reduced density.  Therefore, the rejection remains with the explanation within.  

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Throughout the text below the Applicant's claim citations are shown in italics whereas the examiner's interpretation and prior art citations are shown in bold.

Claims 41-43, 45-50, 53, and 57-59 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Muruganathan, et al. (hereafter Muruganathan), US Patent Publication 2019/0372641 A1.

Regarding Claim 41, Muruganathan teaches An apparatus (Fig. 12, network node 120) configured to be employed in a base station,  (Muruganathan: [0151, Fig. 1] "a plurality of network nodes 120 (such as base stations or eNodeBs)"),
comprising: a memory interface (Fig. 20A, memory 2030); and processing circuitry (Fig. 20A, processor 2020) configured to: generate one or more configuration messages that comprise one or more configuration parameters for one or more CSI (Channel State Information)-RS (Reference Signal) APs (Antenna Ports) of a reduced density CSI-RS, (Muruganathan:[0215] "the network node is capable of: obtaining an indication of a subset of physical resource blocks (PRBs) that a wireless device should use to measure CSI-RS; transmitting, to the wireless device, the indication of the subset of PRBs that the wireless device should use to measure CSI-RS; and transmitting CSI-RS on the indicated subset of PRBs", and [0166] "Equation 9 indicates to the UE, such as wireless device 110, that the UE can assume that NZP CSI-RSs corresponding to all NZP CSI-RS ports are transmitted in the PRBs indicated by the set MR_Set, but not necessarily in other PRBs. Therefore, the UE should measure the channel corresponding to the ports in the indicated PRBs. Because the NZP CSI-RS can be transmitted to a UE in a configurable subset of PRBs, the overhead associated with CSI-RS may advantageously be reduced in a configurable way for different deployment scenarios and load conditions"),
wherein the one or more configuration parameters indicate a PRB (Physical Resource Block) decimation (density value) and a PRB offset (comb offset); (Muruganathan: [0158] "network node 120 may transmit the indication of PRBs to wireless device 110 as an indication of PRB indices (e.g., odd or even numbered PRBs), as density value and comb offset (e.g., density 1/2 with two comb offsets, density 1/3 with three comb offsets, etc.), or as an index value representing an indication or pattern of PRBs known to the wireless device 110 (e.g., index k, where k identifies a particular PRB pattern known to wireless device 110)");
determine a set of REs (Resource Elements) for the one or more CSI-RS APs of the reduced density CSI-RS based on the one or more configuration parameters; (Muruganathan:  [0165] "A parameter MR_Set contains the PRBs 0, 2, 4, . . . , N.sub.RB.sup.DL-2 (i.e., MR_Set=[0, 2, 4, . . . , N.sub.RB.sup.DL-2]). The PRB index m in the RE to port mapping formulas in Equation 4 and Equation 7 above is modified as follows: m.di-elect cons.MR_Set Equation 9.  Alternatively stated, Equation 9 indicates to the UE, such as wireless device 110, that the UE can assume that NZP CSI-RSs corresponding to all NZP CSI-RS ports are transmitted in the PRBs indicated by the set MR_Set, but not necessarily in other PRBs");
map the reduced density CSI-RS for the one or more CSI-RS APs to the determined set of REs; (Muruganathan: [0046] "For 8 CSI-RS antenna ports, the corresponding number of patterns is 5 (i.e., the 5 groups of resource elements labelled 0-7, where resource element pair 0 and 1 and resource element pair 2 and 3 within the same group are separated by 6 resource elements in the frequency domain and resource element pair 4 and 5 and resource element pair 6 and 7 within the same group are separated by 6 resource elements in the frequency domain", and [0059, Fig. 8] "In Equations 3 and 4, N.sub.RB.sup.DL represents the downlink transmission bandwidth; the indices k' and I' indicate the subcarrier index (starting from the bottom of each PRB) and the OFDM symbol index (starting from the right of each slot). The mapping of different (k', l') pairs to different CSI-RS resource configurations is given in Table 1. The quantity p' for the case of OCC length 2 is related to the antenna port number p as follows: p=p' for CSI-RS using up to 8 antenna ports");
wherein the processing circuitry is further configured to map PDSCH (Physical Downlink Shared Channel) around the reduced density CSI-RS based on an assumption of a non-reduced density CSI-RS corresponding to the reduced density CSI-RS.  (Muruganathan: [0046] "For 8 CSI-RS antenna ports, the corresponding number of patterns is 5 (i.e., the 5 groups of resource elements labelled 0-7, where resource element pair 0 and 1 and resource element pair 2 and 3 within the same group are separated by 6 resource elements in the frequency domain and resource element pair 4 and 5 and resource element pair 6 and 7 within the same group are separated by 6 resource elements in the frequency domain", and [0059, Fig. 8] "In Equations 3 and 4, N.sub.RB.sup.DL represents the downlink transmission bandwidth; the indices k' and I' indicate the subcarrier index (starting from the bottom of each PRB) and the OFDM symbol index (starting from the right of each slot). The mapping of different (k', l') pairs to different CSI-RS resource configurations is given in Table 1. The quantity p' for the case of OCC length 2 is related to the antenna port number p as follows: p=p' for CSI-RS using up to 8 antenna ports ").

Regarding Claim 42, The apparatus of claim 41, Muruganathan teaches wherein the one or more configuration parameters comprises a single configuration parameter (index value) that indicates the PRB decimation and the PRB offset.  (Muruganathan: [0158] "network node 120 may transmit the indication of PRBs to wireless device 110...as index value representing an indication or pattern of PRBs known to the wireless device 110 (e.g., index k, where k identifies a particular PRB pattern known to wireless device 110)").

Regarding Claim 43, The apparatus of claim 41 Muruganathan teaches wherein the one or more configuration parameters comprise the PRB decimation and the PRB offset.  (Muruganathan: [0158] "network node 120 may transmit the indication of PRBs to wireless device 110 as an indication of PRB indices (e.g., odd or even numbered PRBs), as density value and comb offset (e.g., density 1/2 with two comb offsets, density 1/3 with three comb offsets, etc.), or as an index value representing an indication or pattern of PRBs known to the wireless device 110 (e.g., index k, where k identifies a particular PRB pattern known to wireless device 110)").

Regarding Claim 45, The apparatus of claim 41, Muruganathan teaches wherein the one or more configuration messages comprises a RRC (Radio Resource Control) message.  (Muruganathan: [0163] "The eNB Radio Resource Control (RRC) configures the UE with a frequency domain measurement restriction parameter MR_Set which contains all the PRBs that the UE should measure CSI-RS ports on").

Regarding Claim 46, The apparatus of claim 41, Muruganathan teaches wherein the one or more configuration messages comprises a DCI (Downlink Control Information) message. (Muruganathan: [0013] "Both PDCCH and EPDCCH are used to carry Downlink Control Information (DCI) such as PRB allocation, modulation level and coding scheme (MCS), precoder used at the transmitter, etc.").

Claim 47, The apparatus of claim 41, Muruganathan teaches wherein the one or more CSI-RS APs comprise a single CSI-RS AP.  (Muruganathan: [0084] As shown in Table 4 above, ZP CSI-RS for a serving cell can only be configured with a single CSI-RS-SubframeConfig parameter if a UE only supports one ZP CSI-RS configuration").

Regarding Claim 48, The apparatus of claim 41, Muruganathan teaches wherein the one or more CSI-RS APs comprise two or more CSI-RS APs in a CSI-RS group.  (Muruganathan: [0186] "to facilitate higher reuse factors wherein SINR can be improved through ZP CSI-RS, in this embodiment, a UE may be RRC configured with one NZP CSI-RS in a CSI process and ZP CSI-RSs that occur in multiple subframes within one ZP CSI-RS period in the CSI process. This may comprise configuring a UE with a first and a second zero power CSI-RS occurring in a first and a second subframe, wherein at least one of the first and second CSI-RS has a periodicity of P subframes, and wherein the first and second subframes are distinct within the period P").

Regarding Claim 49, The apparatus of claim 48, Muruganathan teaches wherein the two or more CSI-RS APs in the CSI-RS group comprise a first half of configured CSI-RS APs for the UE or a second half of configured CSI-RS APs for the UE.   (Muruganathan: [0186] "to facilitate higher reuse factors wherein SINR can be improved through ZP CSI-RS, in this embodiment, a UE may be RRC configured with one NZP CSI-RS in a CSI process and ZP CSI-RSs that occur in multiple subframes within one ZP CSI-RS period in the CSI process. This may comprise configuring a UE with a first and a second zero power CSI-RS occurring in a first and a second subframe, wherein at least one of the first and second CSI-RS has a periodicity of P subframes, and wherein the first and second subframes are distinct within the period P").

Claim 50, The apparatus of claim 41, Muruganathan teaches wherein the one or more CSI-RS APs comprise each CSI-RS AP of a CSI-RS resource configuration.  (Muruganathan: [0021] FIG. 4 is a block diagram illustrating the logical structure of precoded spatial multiplexing mode in LTE. The information carrying symbol vector s is multiplied by an N.sub.T.times.r precoder matrix W, which serves to distribute the transmit energy in a subspace of the N.sub.T (corresponding to N.sub.T antenna ports) dimensional vector space").

Regarding Claim 53, The apparatus of claim 41, Muruganathan teaches wherein the processing circuitry is further configured to renumber the one or more CSI-RS APs such that the processing circuitry is configured to map the reduced density CSI-RS for one CSI-RS AP to a first RE of an associated RE pair of an associated CDM (Code Division Multiplexing) group and to map, to a second RE of the associated RE pair of the associated CDM group, the reduced density CSI-RS for an additional CSI-RS AP,  (Muruganathan: [0046] "For 8 CSI-RS antenna ports, the corresponding number of patterns is 5 (i.e., the 5 groups of resource elements labelled 0-7, where resource element pair 0 and 1 and resource element pair 2 and 3 within the same group are separated by 6 resource elements in the frequency domain and resource element pair 4 and 5 and resource element pair 6 and 7 within the same group are separated by 6 resource elements in the frequency domain", and [0059] "In Equations 3 and 4, N.sub.RB.sup.DL represents the downlink transmission bandwidth; the indices k' and I' indicate the subcarrier index (starting from the bottom of each PRB) and the OFDM symbol index (starting from the right of each slot). The mapping of different (k', l') pairs to different CSI-RS resource configurations is given in Table 1", where [0041] "OCC may be interchangeably referred to as code division multiplexing (CDM)");
wherein that CSI-RS AP and the additional CSI-RS AP are both associated with a common beam, wherein that CSI-RS is associated with a first polarization of the common beam and the additional CSI-RS AP is associated with a distinct second polarization of the common beam. (Muruganathan: [0036] "In another scenario (referred to as "K="), the eNB may form up to 4 (2D) beams on each polarization and beamformed CSI-RS is transmitted along each beam").

Regarding Claim 57, Muruganathan teaches A non-transitory machine readable medium comprising instructions (Muruganathan: [0208]) that, when executed, cause a base station (Fig. 12, network nodes 120) to: transmit one or more configuration messages (Muruganathan: "[0089] "a network node of transmitting channel state information reference signals (CSI-RS) comprises transmitting, to a wireless device, an indication of a subset of physical resource blocks (PRBs) [i.e. configuration message] that the wireless device should use to measure CSI-RS. Each CSI-RS is associated with an antenna port"),
that comprise one or more configuration parameters (PRBs) for one or more CSI (Channel State Information)-RS (Reference Signal) APs (Antenna Ports) of a reduced density CSI-RS, (Muruganathan: [0205] "the wireless device is capable of receiving an indication of a subset of PRBs [i.e. configuration message] that the wireless device should use to measure CSI-RS, and receiving CSI-RS on the indicated subset of PRBs", and [0002] "Particular embodiments are directed to wireless communications and, more particularly, to mechanisms for reduced density channel state information reference signal (CSI-RS)"),
wherein the one or more configuration parameters indicate a PRB (Physical Resource Block) decimation (density value) and a PRB offset (comb offset); (Muruganathan: [0158] "network node 120 may transmit the indication of PRBs to wireless device 110 as an indication of PRB indices (e.g., odd or even numbered PRBs), as density value and comb offset (e.g., density 1/2 with two comb offsets, density 1/3 with three comb offsets, etc.), or as an index value representing an indication or pattern of PRBs known to the wireless device 110 (e.g., index k, where k identifies a particular PRB pattern known to wireless device 110)");
determine a set of REs (Resource Elements) for the one or more CSI-RS APs of the reduced density CSI-RS based on the one or more configuration parameters;  (Muruganathan:  [0165] "A parameter MR_Set contains the PRBs 0, 2, 4, . . . , N.sub.RB.sup.DL-2 (i.e., MR_Set=[0, 2, 4, . . . , N.sub.RB.sup.DL-2]). The PRB index m in the RE to port mapping formulas in Equation 4 and Equation 7 above is modified as follows: m.di-elect cons.MR_Set Equation 9.  Alternatively stated, Equation 9 indicates to the UE, such as wireless device 110, that the UE can assume that NZP CSI-RSs corresponding to all NZP CSI-RS ports are transmitted in the PRBs indicated by the set MR_Set, but not necessarily in other PRBs");
transmit the reduced density CSI-RS for the one or more CSI-RS APs via the determined set of REs. (Muruganathan: [0194, Fig. 17] "At step 1714, the network node transmits the indication of the subset of PRBs that the wireless device should use to measure CSI-RS to the wireless device. For example, network node 120 may transmit the indication of the subset of PRBs that wireless device 110 should use to measure CSI-RS to wireless device 110. The transmitting may include RRC signaling, or any other suitable communication between network node 120 and wireless device 100").
and map the reduced density CSI-RS for one CSI-RS AP to a first RE of an associated RE pair of an associated CDM (Code Division Multiplexinq) (OCC) group and map, to a second RE of the associated RE pair of the associated CDM group, the reduced density CSI-RS for an additional CSI-RS AP,  (Muruganathan: [0046] "For 8 CSI-RS antenna ports, the corresponding number of patterns is 5 (i.e., the 5 groups of resource elements labelled 0-7, where resource element pair 0 and 1 and resource element pair 2 and 3 within the same group are separated by 6 resource elements in the frequency domain and resource element pair 4 and 5 and resource element pair 6 and 7 within the same group are separated by 6 resource elements in the frequency domain", and [0059] "In Equations 3 and 4, N.sub.RB.sup.DL represents the downlink transmission bandwidth; the indices k' and I' indicate the subcarrier index (starting from the bottom of each PRB) and the OFDM symbol index (starting from the right of each slot). The mapping of different (k', l') pairs to different CSI-RS resource configurations is given in Table 1", where [0041] "OCC may be interchangeably referred to as code division multiplexing (CDM)");
wherein that CSI-RS AP and the additional CSI-RS AP are associated with a common beam, wherein that CSI-RS AP is associated with a first polarization of the common beam and the additional CSI-RS AP is associated with a distinct second polarization of the common beam. (Muruganathan: [0036] "In another scenario (referred to as "K="), the eNB may form up to 4 (2D) beams on each polarization and beamformed CSI-RS is transmitted along each beam").

Regarding Claim 58, The machine readable medium of claim 57, Muruganathan teaches wherein the one or more configuration parameters comprises a single configuration parameter (index value ) that indicates the PRB decimation and the PRB offset.  (Muruganathan: [0158] "network node 120 may transmit the indication of PRBs to wireless device 110...as index value representing an indication or pattern of PRBs known to the wireless device 110 (e.g., index k, where k identifies a particular PRB pattern known to wireless device 110)").

Regarding Claim 59, The machine readable medium of claim 57, Muruganathan teaches wherein the one or more configuration parameters comprise the PRB decimation and the PRB offset.   (Muruganathan: [0158] "network node 120 may transmit the indication of PRBs to wireless device 110 as an indication of PRB indices (e.g., odd or even numbered PRBs), as density value and comb offset (e.g., density 1/2 with two comb offsets, density 1/3 with three comb offsets, etc.), or as an index value representing an indication or pattern of PRBs known to the wireless device 110 (e.g., index k, where k identifies a particular PRB pattern known to wireless device 110)").

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 31, 37-40, 44, and 54 are hereby rejected under 35 U.S.C. 103 as being unpatentable over Muruganathan, et al. (hereafter Muruganathan), US Patent Publication 2019/0372641 A1 in view of Bendlin, et al. (hereafter Bendlin) US Patent Publication 2020/0404635 A1.

Regarding Claim 31, Muruganathan teaches An apparatus configured to be employed in a UE (User Equipment) (Fig. 12, wireless device 110), comprising: a memory interface (Fig. 19A, memory 1930); and processing circuitry (Fig. 19A, processor 1920) configured to: process one or more configuration messages  (Muruganathan: [0205] "the wireless device is capable of receiving an indication of a subset of PRBs [i.e. configuration message] that the wireless device should use to measure CSI-RS, and receiving CSI-RS on the indicated subset of PRBs. In particular embodiments, the wireless device may be capable of measuring the received CSI-RS ports to estimate an effective channel and determine a CSI, and transmitting the CSI to a network node"),
that comprise one or more configuration parameters (PRBs) for one or more CSI (Channel State Information)-RS (Reference Signal) APs (Antenna Ports) of a reduced density CSI-RS, (Muruganathan: [0166] "Equation 9 indicates to the UE, such as wireless device 110, that the UE can assume that NZP CSI-RSs corresponding to all NZP CSI-RS ports are transmitted in the PRBs indicated by the set MR_Set, but not necessarily in other PRBs. Therefore, the UE should measure the channel corresponding to the ports in the indicated PRBs. Because the NZP CSI-RS can be transmitted to a UE in a configurable subset of PRBs, the overhead associated with CSI-RS may advantageously be reduced in a configurable way for different deployment scenarios and load conditions");
determine a set of REs (Resource Elements) for the one or more CSI-RS APs of the reduced density CSI-RS based on the one or more configuration parameters;  (Muruganathan:  [0165] "A parameter MR_Set contains the PRBs 0, 2, 4, . . . , N.sub.RB.sup.DL-2 (i.e., MR_Set=[0, 2, 4, . . . , N.sub.RB.sup.DL-2]). The PRB index m in the RE to port mapping formulas in Equation 4 and Equation 7 above is modified as follows: m.di-elect cons.MR_Set Equation 9.  Alternatively stated, Equation 9 indicates to the UE, such as wireless device 110, that the UE can assume that NZP CSI-RSs corresponding to all NZP CSI-RS ports are transmitted in the PRBs indicated by the set MR_Set, but not necessarily in other PRBs");
measure the reduced density CSI-RS from the set of REs to determine one or more CSI parameters;  (Muruganathan: [0202, Fig. 18] "At step 1816, the wireless device may determine a CSI based on the received CSI-RS. For example, wireless device 110 may use the received indication to measure CSI-RS on the indicated PRBs 16 to estimate an effective channel between network node 120 and wireless device 110. In some embodiments, wireless device 110 may measure the CSI-RS over multiple subframes");
wherein the one or more configuration messages comprise a RRC (Radio Resource Control) message that comprises a PRB (Physical Resource Block) decimation (Muruganathan: [0167-0169] In some embodiments, the RRC parameter MR_Set may be signaled as a bitmap of length N.sub.RB.sup.DL wherein the m.sup.th bit indicates whether or not NZP CSI-RS is transmitted on the m.sup.th PRB. In certain embodiments, the UE is configured to use the value of MR_Set whenever the NZP CSI-RS is transmitted.  In some embodiments, the set of PRB indices are integers that identify which PRBs contain at least one NZP CSI-RS. In a particular embodiment, the integers each comprise the physical resource block number, n.sub.PRB, as defined in section 6.2.3 of 3GPP TS 36.211...the RRC parameter MR_Set may be signaled as a value indicating odd or even. The same pattern may be indicated by a combination of density and comb offset" where [0093] "the density value may comprise a density of 1/2. A first comb offset indicates that the wireless device should use the PRBs in, or rather identified by, a set m1 to measure CSI-RS, wherein the set m1 comprises [0, 2, . . . , N.sub.RB.sup.DL-2]. A second comb offset indicates that the wireless device should use the PRBs in, or rather identified by, a set m2 to measure CSI-RS, wherein the set m2 comprises [1, 3, . . . , N.sub.RB.sup.DL-1]" interpreted as a PRB decimation),
and a DCI (Downlink Control Information) message that comprises a PRB offset. (Bendlin: [0070] "the DC may indicate an offset parameter p in the DCI indicating an associated NB-PDSCH is transmitted in subframe n+p where subframe n is a reference subframe known to the UE.  In some embodiments, a distributed NB-CCE definition where one NB-CCE corresponds to one PRB and the offset p is fixed by specification is used").
Muruganathan does not explicitly teach and a DCI (Downlink Control Information) message that comprises a PRB offset.
However, Bendlin does teach and a DCI (Downlink Control Information) message that comprises a PRB offset. (Bendlin: [0070] "the DC may indicate an offset parameter p in the DCI indicating an associated NB-PDSCH is transmitted in subframe n+p where subframe n is a reference subframe known to the UE.  In some embodiments, a distributed NB-CCE definition where one NB-CCE corresponds to one PRB and the offset p is fixed by specification is used").
(Bendlin: [0070]).

Regarding Claim 37, The apparatus of claim 31, the combination of Muruganathan and Bendlin teaches wherein the one or more CSI-RS APs comprise a single CSI-RS AP.  (Muruganathan: [0084] As shown in Table 4 above, ZP CSI-RS for a serving cell can only be configured with a single CSI-RS-SubframeConfig parameter if a UE only supports one ZP CSI-RS configuration").

Regarding Claim 38, The apparatus of claim 31, the combination of Muruganathan and Bendlin teaches wherein the one or more CSI-RS APs comprise two or more CSI-RS APs in a CSI-RS group.  (Muruganathan: [0186] "to facilitate higher reuse factors wherein SINR can be improved through ZP CSI-RS, in this embodiment, a UE may be RRC configured with one NZP CSI-RS in a CSI process and ZP CSI-RSs that occur in multiple subframes within one ZP CSI-RS period in the CSI process. This may comprise configuring a UE with a first and a second zero power CSI-RS occurring in a first and a second subframe, wherein at least one of the first and second CSI-RS has a periodicity of P subframes, and wherein the first and second subframes are distinct within the period P").

Regarding Claim 39, The apparatus of claim 38, the combination of Muruganathan and Bendlin teaches wherein the two or more CSI-RS APs in the CSI-RS group comprise a first half of configured CSI-RS APs for the UE or a second half of configured CSI-RS APs for the UE.   (Muruganathan: [0186] "to facilitate higher reuse factors wherein SINR can be improved through ZP CSI-RS, in this embodiment, a UE may be RRC configured with one NZP CSI-RS in a CSI process and ZP CSI-RSs that occur in multiple subframes within one ZP CSI-RS period in the CSI process. This may comprise configuring a UE with a first and a second zero power CSI-RS occurring in a first and a second subframe, wherein at least one of the first and second CSI-RS has a periodicity of P subframes, and wherein the first and second subframes are distinct within the period P").

Regarding Claim 40, The apparatus of claim 31, the combination of Muruganathan and Bendlin teaches wherein the one or more CSI-RS APs comprise each CSI-RS AP of a CSI-RS resource configuration.  (Muruganathan: [0021] FIG. 4 is a block diagram illustrating the logical structure of precoded spatial multiplexing mode in LTE. The information carrying symbol vector s is multiplied by an N.sub.T.times.r precoder matrix W, which serves to distribute the transmit energy in a subspace of the N.sub.T (corresponding to N.sub.T antenna ports) dimensional vector space").

Regarding Claim 44, The apparatus of claim 43, Muruganathan teaches wherein the one or more configuration messages comprise a RRC (Radio Resource Control) message that comprises the PRB decimation (Muruganathan: [0167-0169] In some embodiments, the RRC parameter MR_Set may be signaled as a bitmap of length N.sub.RB.sup.DL wherein the m.sup.th bit indicates whether or not NZP CSI-RS is transmitted on the m.sup.th PRB. In certain embodiments, the UE is configured to use the value of MR_Set whenever the NZP CSI-RS is transmitted.  In some embodiments, the set of PRB indices are integers that identify which PRBs contain at least one NZP CSI-RS. In a particular embodiment, the integers each comprise the physical resource block number, n.sub.PRB, as defined in section 6.2.3 of 3GPP TS 36.211...the RRC parameter MR_Set may be signaled as a value indicating odd or even. The same pattern may be indicated by a combination of density and comb offset").
Muruganathan does not explicitly teach and a DCI (Downlink Control Information) message that comprises the PRB offset.
 and a DCI (Downlink Control Information) message that comprises a PRB offset. (Bendlin: [0070] "the DC may indicate an offset parameter p in the DCI indicating an associated NB-PDSCH is transmitted in subframe n+p where subframe n is a reference subframe known to the UE.  In some embodiments, a distributed NB-CCE definition where one NB-CCE corresponds to one PRB and the offset p is fixed by specification is used").
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Muruganathan to include the teachings of Bendlin in order for a DCI of a reduced density CDI-RS configuration to contain a PRB offset (Bendlin: [0070]).

Regarding Claim 54, Muruganathan teaches A non-transitory machine readable medium comprising instructions (Muruganathan: [0208]) that, when executed, cause a User Equipment (UE) to: receive one or more configuration messages (Muruganathan: [0205] "the wireless device is capable of receiving an indication of a subset of PRBs [i.e. configuration message] that the wireless device should use to measure CSI-RS, and receiving CSI-RS on the indicated subset of PRBs. In particular embodiments, the wireless device may be capable of measuring the received CSI-RS ports to estimate an effective channel and determine a CSI, and transmitting the CSI to a network node"),
that comprise one or more configuration parameters (PRBs) for one or more CSI (Channel State Information)-RS (Reference Signal) APs (Antenna Ports) of a reduced density CSI-RS, (Muruganathan: [0166] "Equation 9 indicates to the UE, such as wireless device 110, that the UE can assume that NZP CSI-RSs corresponding to all NZP CSI-RS ports are transmitted in the PRBs indicated by the set MR_Set, but not necessarily in other PRBs. Therefore, the UE should measure the channel corresponding to the ports in the indicated PRBs. Because the NZP CSI-RS can be transmitted to a UE in a configurable subset of PRBs, the overhead associated with CSI-RS may advantageously be reduced in a configurable way for different deployment scenarios and load conditions");
determine a set of REs (Resource Elements) for the one or more CSI-RS APs of the reduced density CSI-RS based on the one or more configuration parameters;  (Muruganathan:  [0165] "A parameter MR_Set contains the PRBs 0, 2, 4, . . . , N.sub.RB.sup.DL-2 (i.e., MR_Set=[0, 2, 4, . . . , N.sub.RB.sup.DL-2]). The PRB index m in the RE to port mapping formulas in Equation 4 and Equation 7 above is modified as follows: m.di-elect cons.MR_Set Equation 9.  Alternatively stated, Equation 9 indicates to the UE, such as wireless device 110, that the UE can assume that NZP CSI-RSs corresponding to all NZP CSI-RS ports are transmitted in the PRBs indicated by the set MR_Set, but not necessarily in other PRBs");
receive the reduced density CSI-RS from the set of REs;  (Muruganathan: [0201, Fig. 18] "At step 1814, the wireless device receives CSI-RS on the indicated subset of PRBs. For example, wireless device 110 may receive CSI-RS on the indicated PRBs 16 from network node 120");
and measure the reduced density CSI-RS to determine one or more CSI parameters.  (Muruganathan: [0202, Fig. 18] "At step 1816, the wireless device may determine a CSI based on the received CSI-RS. For example, wireless device 110 may use the received indication to measure CSI-RS on the indicated PRBs 16 to estimate an effective channel between network node 120 and wireless device 110. In some embodiments, wireless device 110 may measure the CSI-RS over multiple subframes").
wherein the one or more configuration messages comprise a RRC (Radio Resource Control) message that comprises a PRB (Physical Resource Block) decimation (Muruganathan: [0167-0169] In some embodiments, the RRC parameter MR_Set may be signaled as a bitmap of length N.sub.RB.sup.DL wherein the m.sup.th bit indicates whether or not NZP CSI-RS is transmitted on the m.sup.th PRB. In certain embodiments, the UE is configured to use the value of MR_Set whenever the NZP CSI-RS is transmitted.  In some embodiments, the set of PRB indices are integers that identify which PRBs contain at least one NZP CSI-RS. In a particular embodiment, the integers each comprise the physical resource block number, n.sub.PRB, as defined in section 6.2.3 of 3GPP TS 36.211...the RRC parameter MR_Set may be signaled as a value indicating odd or even. The same pattern may be indicated by a combination of density and comb offset" where [0093] "the density value may comprise a density of 1/2. A first comb offset indicates that the wireless device should use the PRBs in, or rather identified by, a set m1 to measure CSI-RS, wherein the set m1 comprises [0, 2, . . . , N.sub.RB.sup.DL-2]. A second comb offset indicates that the wireless device should use the PRBs in, or rather identified by, a set m2 to measure CSI-RS, wherein the set m2 comprises [1, 3, . . . , N.sub.RB.sup.DL-1]" interpreted as a PRB decimation),
and a DCI (Downlink Control Information) message that comprises a PRB offset. (Bendlin: [0070] "the DC may indicate an offset parameter p in the DCI indicating an associated NB-PDSCH is transmitted in subframe n+p where subframe n is a reference subframe known to the UE.  In some embodiments, a distributed NB-CCE definition where one NB-CCE corresponds to one PRB and the offset p is fixed by specification is used").
Muruganathan does not explicitly teach and a DCI (Downlink Control Information) message that comprises a PRB offset.
However, Bendlin does teach and a DCI (Downlink Control Information) message that comprises a PRB offset. (Bendlin: [0070] "the DC may indicate an offset parameter p in the DCI indicating an associated NB-PDSCH is transmitted in subframe n+p where subframe n is a reference subframe known to the UE.  In some embodiments, a distributed NB-CCE definition where one NB-CCE corresponds to one PRB and the offset p is fixed by specification is used").
(Bendlin: [0070]).

Claim 52 is hereby rejected under 35 U.S.C. 103 as being unpatentable over Muruganathan, et al. (hereafter Muruganathan), US Patent Publication 2019/0372641 A1 in view of Zheng, et al. (hereafter Zheng) US Patent Publication 2014/0086085 A1.

Regarding Claim 52, The apparatus of claim 43, Muruganathan does not explicitly teach wherein the processing circuitry is further configured to perform collision handling between the reduced density CSI-RS and at least one of paging messages or broadcast messages based on an assumption of a non-reduced density CSI-RS corresponding to the reduced density CSI-RS.
However, Zheng does teach wherein the processing circuitry is further configured to perform collision (interference) handling between the reduced density CSI-RS and at least one of paging messages or broadcast messages based on an assumption of a non-reduced density CSI-RS corresponding to the reduced density CSI-RS.  (Zheng: [0035] "One typical scenario is a system to which carrier segment (Carrier segment) or carrier extension (Carrier extension) is applied. For such system, frequency band resources may be divided into two parts, one part is a backward compatible carrier part, and the other part is a non-backward compatible carrier part (such as a carrier segment or carrier extension part). The non-backward compatible part does not bear any control channel such as a synchronization channel, a broadcast channel, a system information block (System Information Block, SIB) channel, a paging channel, or a downlink physical layer control channel, so that more data resources may be provided, thereby improving spectral efficiency of the system. In this case, at the backward compatible part, because of existence of a reference signal CRS with a high distribution density, a CSI-RS mainly used for channel quality measurement may be configured with a longer time period. In this case, if a UE utilizes the CSI-RS to perform channel quality and interference level measurement at the non-backward compatible part and adopts a CSI-RS with a distribution density same as that of the backward compatible part, it is caused that measurement precision of the non-backward compatible part cannot be satisfied; on the other hand, if the UE utilizes the CRS to perform channel quality and interference level measurement at the non-backward compatible part and adopts a CRS with a distribution density same as that of the backward compatible part, it is also caused that a reference signal overhead of the non-backward compatible part is increased, thereby influencing data efficiency of the non-backward compatible part") 
It would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the apparatus of Muruganathan to include the teachings of Zheng in order to reduce interference with broadcast or paging and reduced CSI-RS (Zheng: [0035]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.L.S/Examiner, Art Unit 2416                      

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416